               Case 1:20-cv-03833-JPC Document 47 Filed 05/06/21 Page 1 of 3
                       U.S. COMMODITY FUTURES TRADING COMMISSION
                                          140 Broadway, 19th Floor
                                         New York, New York 10005
                                         Telephone: (646) 746-9700
                                         Facsimile: (646) 746-9940



 Division of
Enforcement
                                           March 12, 2021

  BY ECF AND EMAIL
  Hon. John P. Cronan
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 1320
  New York, NY 10007
  CronanNYSDChambers@nysd.uscourts.gov

  RE:    Commodity Futures Trading Commission v. Casper Mikkelsen a/k/a “Carsten
         Nielsen,” a/k/a “Brian Thomson,” a/k/a “Thomas Jensen” and a/k/a “Casper
         Muller,” Defendant, Civil Action 1:20-cv-03833, Hon. John P. Cronan

  Dear Judge Cronan,

         I am a trial attorney with the Division of Enforcement of the United States Commodity
  Futures Trading Commission (“Commission”) and I am an attorney of record in the above-
  referenced case. As instructed by your Honor at the hearing on March 8, 2021, the Commission
  provides in this letter caselaw in the United States District Court for Southern District of New
  York (“Southern District”) supporting an order mandating Defendant Casper Mikkelsen to pay a
  civil monetary penalty (“CMP”) of triple the monetary gain from this fraudulent scheme.

         As discussed in the Declaration of James G. Wheaton at pp. 23-24, the Court should
  fashion a CMP based on the gravity of the offenses and the sufficiency of the CMP to act as a
  deterrent. The Commission respectfully submits that the caselaw in the Southern District amply
  supports a CMP of triple the monetary gain based on the egregiousness of Defendant
  Mikkelsen’s conduct and the likelihood that this penalty will act as a deterrent to future
  fraudulent conduct by Defendant Mikkelsen in markets regulated by the Commission.

           The Southern District has considered numerous factors in determining whether a CMP of
  triple the monetary gain based on a defendant’s gain is warranted. For example, in one opinion,
  the Southern District held that a CMP of triple the monetary gain is appropriate where
  defendants ran a fraudulent solicitation scheme to induce clients to invest to their detriment, hid
  the nature of their scheme using some of client’s funds to pay profits or returns to clients in the
  nature of a Ponzi scheme, and offered no reasons for leniency. CFTC v. 4x Solutions, Inc., No.
  13 Civ. 2287 (RMB-FM), 2015 WL 9943241, at *4 (December 28, 2015) (the Court found that
  over the course of approximately two years, defendants fraudulently solicited at least 19 clients
  to trade forex in violation of 7 U.S.C. §§ 6b(a)(2)(A), (B), (C), and ordered a CMP of triple their
  gains in the amount of $8,235,678).
          Case 1:20-cv-03833-JPC Document 47 Filed 05/06/21 Page 2 of 3
March 12, 2021
Page 2



       The Southern District also considered a CMP of triple the monetary gain justified where
defendants conducted no trading, paid fictitious profits, misappropriated clients’ funds for
personal purposes, and issued false account statements. CFTC v. ESJCapital Management,
LLC., No. Civ. 3107 (CM), 2015 WL 13359358, at *10 (S.D.N.Y. 2015 December 18, 2015) (the
Court found that for approximately two years defendants fraudulently obtained more than $2
million from at least 90 customers to trade forex in violation 7 U.S.C. § 6b(a)(2)(A), (B), (C) and
17 C.F.R. § 5.2(b); 7 U.S.C. § 6m(1) and 7 C.F.R. §§ 5.3(a); and 7 U.S.C. § 6o(1), and ordered
defendants to pay a CMP in the mount of $7,063,825.08).

        Still in another case, the Southern District ordered a CMP of triple the monetary gain
where defendants had failed to deny that they repeatedly violated “core” provisions of the
Commodity Exchange Act (the “Act”). CFTC v. SK Madison Commodities, LLC, No. 14 Civ.
02025(SHS), 2014 WL 3887755, at *5 (S.D.N.Y. June 9, 2014) (the Court found that defendants
had defrauded 27 victims and defendants misappropriated over $828,955 of their funds in
connection with trading commodity futures contracts, thereby violating 7 U.S.C. §§ 6b(a)(l)(A),
(B), (C); 6m(l); and 6o(l)), and ordered defendants to pay a CMP in the amount of
$2,486,865.57).

         Defendant Mikkelsen’s egregious conduct in his fraudulent scheme satisfies the type of
factors considered in 4x Solutions, ESJCapital, and SK Madison. Defendant Mikkelsen made
false solicitations to clients, misrepresenting to them that that he would open individual accounts
in their names and would trade their accounts in forex through GNTFX, a purported broker
providing services to the retail public. He hid the nature of his scheme using the GNTFX
website to make multiple misrepresentations to clients, created false trading histories that clients
relied on in making their investments, and made available to clients false account statements
showing false profits and losses. He then used clients’ funds to pay certain clients purported
forex trading profits, as is typical in a Ponzi scheme. Defendant Mikkelsen created false trading
histories and provided clients with false accounts statements to lead clients to believe they had
trading accounts and that their accounts were being traded by him in forex. In fact, GNTFX was
not a broker, there were no accounts, and there was no trading. Defendant Mikkelsen simply
misappropriated clients’ funds, including funds for his personal use. In doing so, Defendant
Mikkelsen violated the same core fraud provisions of the Act with the same type of egregious
conduct that led the Court in 4x Solutions, ESJCapital, and SK Madison to order defendants to
pay a CMP of triple the monetary gain.

         To this day, Mikkelsen has offered no reason for leniency. To the contrary, Defendant
Mikkelsen has failed to answer, move, make an appearance, contact the Court, or the
Commission even though he has had ample notice of the facts and charges against him and of the
filings in this case. Defendant Mikkelsen has instead decided to flout the Court’s authority,
make no appearance, and show no remorse for his fraudulent conduct including his
misappropriation of his clients’ funds, which resulted in a loss of at least $1,191,286.87 to 106 of
his clients.

        In conclusion, for the foregoing reasons Defendant Mikkelsen’s egregious fraudulent
solicitations, misrepresentations, misappropriation of clients’ fund, Ponzi-like payments and
          Case 1:20-cv-03833-JPC Document 47 Filed 05/06/21 Page 3 of 3
March 12, 2021
Page 3



false statements satisfy the types of factors considered by the Southern District and involve the
same violations of the Act found in the court opinions cited above. Therefore, a CMP of triple
the monetary gain to Defendant Mikkelsen, $3,573,860.61, is appropriate.


                                              Respectfully Submitted,


                                              /s/Xavier Romeu-Matta
                                              Xavier Romeu Matta
                                              Trial Attorney
                                              Division of Enforcement
                                              (202) 352-0099
                                              Xromeu-matta@cftc.gov



Cc:    Casper Mikkelsen/Casper Muller
       Steve Ringer, Chief Trial Attorney
       James Wheaton, Senior Trial Attorney
       Judith M. Slowly, Futures Trading Investigator
